JUDGE HAWTHORNE
dissenting.
[24 Because I disagree with the conclusion reached by the majority in Part I of the opinion, I respectfully dissent.
125 As relevant here, SOMB Standard 3.530 provides:
When a sex offender in severe denial is placed in the community ... a Denier Intervention shall specifically address the sex offender's denial and defensiveness as it relates to preventing the sex offender from successfully participating in sex offender treatment. Denier Intervention shall not exceed three months and shall be regarded as preparatory for offense-specific treatment.
Colo. Sex Offender Mgmt. Bd., Standards and Guidelines for the Assessment, Evaluation, Treatment and Behavioral Monitoring of Adult Sex Offenders 47 (Nov. 2011), available - at - http://dej.state.co.us/odvsom/sex_ offender/8O_Pdfs/2012% 20AD ULT% 20 STANDARDS% 20FINAL% 20C.pdf. Thus, Denier Intervention is designed to promote successful sex offender treatment by (1) specifically addressing the sex offender's denial and defensiveness vis-&-vis his or her sue-cessfully participating in treatment, and (2) being preparatory to offense specific treatment. See id.
In the "Definitions" section, the SOMB Standards further provide: Denier Intervention is designed primarily for those in Level 3 Denial (please refer to Standard 3.500). It occurs separately from a regular group therapy.... [It] may include a variety of modalities specifically designed to reduce denial, minimization, and resistance to treatment and supervision.
Id. at 11.
127 Standard 3.510 defines "Level 3 Denial" as "[slevere [dJenial" that "consists of *247offenders who deny committing the current offense and refuse to acknowledge responsibility for even remotely similar behaviors." Id. at 46-47.
¶ 28 Read together, these Standards require that a sex offender in "severe denial" or "Level 3 Denial" who is placed in the community be given a "Denier Intervention" that is separate from the sex offender's regular group therapy. See Schlapp v. Colo. Dep't of Health Care Policy & Financing, 2012 COA 105, ¶ 9, 284 P.3d 177 ("We read the provisions of a regulation together, interpreting the regulation as a whole."); SOMB Standards at 11, 46-47.
¶ 29 Here, defendant was a Level 3 denier sex offender who had been placed in the community. Nevertheless, he was not given a Denier Intervention before he was terminated from treatment. Based on my aforementioned reading of the Standards, I believe this was error. |
¶ 30 The majority notes that defendant was not a Level 3 denier at the time that he was first placed in the community, but that his probation officer changed his classification to a Level 3 denier while he was in his community placement. However, I do not believe that fact changes the result here because defendant was nevertheless a Level 3 denier who had been placed in the community at the time that he was terminated from treatment. Therefore, as discussed, I believe he was entitled to a Denier Intervention. See Schlapp, 19; SOMB Standards at 11, 46-47. To conclude otherwise thwarts the SOMB Standards' design for successful sex offender treatment.
¶ 31 Accordingly, I believe that the trial court erred in revoking defendant's probation based on his termination from treatment, and I would therefore reverse the revocation of defendant's probation.